Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 1 of 19

Danielle Flanagan * IN THE

14500 Abbeville Place

Upper Marlboro, MD 20774 * UNITED STATES DISTRICT
Plaintiff, * COURT

Vv. * FOR THE

* DISTRICT OF COLUMBIA
W-USA TV, Tegna Inc.,
4100 Wisconsin Avenue NW *
Washington, D.C. 20016

Defendant.

Serve on Resident Agent:

CT Corporation System *
1015 15" St, NW, Suite 1000
Washington, D.C. 20005 *
*
# * + * * * * ¥ * * * + Ed
COMPLAINT

Plaintiff, Danielle Flanagan, by and through her undersigned counsel, Paul V. Bennett,
Esq., and the Law Office of Bennett and Ellison P.C., hereby files suit against the Defendant W-
USA TV Inc., Tegna (“W-USA”) and claims as follows:
JURISDICTION AND VENUE
1. This court has jurisdiction pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C, 2000¢e, et seq. (hereinafter referred as “Title VIT”).
2. That all the actions complained of herein took place in Washington, D.C.
3. That at all times relevant hereto, Danielle Flanagan, Plaintiff, was a resident of the State

of Maryland.

 
10.

11.

12.

13.

14.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 2 of 19

That Defendant, W-USA is a Delaware corporation with its principal place of business in
Washington, D.C.

Plaintiff received a notice of suit rights letter on September 3, 2019. Therefore, Plaintiff
has properly exhausted her administrative remedies prior to filing suit in a timely manner.
STATEMENT OF FACTS

Plaintiff is female, who is 50-years old, born in 1969, and at all times relevant to this
matter Defendant was aware of her gender and age.

Plaintiff was hired by Defendant as an engineer on or around December of 1996.
Throughout all the years that Plaintiff was employed by Defendant, her performance
always met or exceeded her employer’s legitimate expectations.

At all times relevant to this matter, Joel McDonald, a male, was Plaintiffs direct
supervisor,

At all times relevant to this matter, Rob Gibson, a male, was Joel McDonald’s supervisor,
directly in Plaintiff's chain of command.

At all times relevant to this matter, Plaintiff was the only female in the maintenance
department,

On or around June of 2016, Plaintiff was called into Mr. McDonald’s office due to a
cameraman not writing up a ticket for a broken camera. This was not part of Plaintiff's
position, or job responsibility, yet she was blamed by Mr. McDonald for this incident.
Based upon information and belief, two other male employees, Aubrey Bryant and Steve
Garifo were not being treated in a similar manner by Mr. McDonald.

Mr. McDonald commented to Plaintiff regarding this incident, that she did not understand

him, because she was “emotional,” and a “pleaser.”
15.

16.

17.

18

19.

20,

21.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 3 of 19

On or about July 2016, Plaintiff left for 5-weeks on disability for a medical procedure,
and Mr. McDonald who is not a doctor, questioned her needing this much time for the
procedure despite it being her doctor’s advice.

On or about September of 2016 the day after returning from disability leave, Plaintiff was
moved to the less desirable night shift by Joel McDonald.

This was a worse shift for Plaintiff to be on, because the hours were much later and less
resources were available and she was moved to this shift despite having seniority over a

younger male co-worker Steve Garifo, who was not moved to the night shift.

_ After moving Plaintiff to the night shift, Defendant another male engineer Mr. Collin

Hartsell, (approximately 30 years old) who was given the more desirable day shift. This
engineer then left the company on or around September 2017, and another younger male
engineer David Donaldson was hired in or around December of 2017 and also given the
day shift.

On or around July 2016, Plaintiff complained to supervisor McDonald about younger
male employees with less experience and seniority receiving preferential shifts, but
nothing to address her complaints or concerns.

In January or February of 2017, Mr. McDonald reserved hotel rooms for male employees
of the company during a snowstorm, but did not reserve one for Plaintiff. Plaintiff was
forced to sleep in a chair at the station, and was not allowed to go home until the next
morning.

On May 11, 2017, a microphone was taken out of service and placed on Mr. McDonald’s

desk. A ticket was not written up by Sam Cook, male, under 40, yet Plaintiff was
22.

23.

24.

29.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 4 of 19

reprimanded for this failure, even though she was in no way responsible for breaking the
microphone or for not writing the ticket.

On September 19, 2017, Plaintiff was having an issue writing a report and went to Tom
Krogel, male, age unknown for assistance. After finding out that Plaintiff had done so,
Mr. McDonald told Mr. Krogel not to help Plaintiff with anything at work. Such an
instruction to a co-worker was contrary to normal practice and procedures.

On September 25, 2017, Plaintiff received an email from Joel McDonald saying she
would work nights Monday, Tuesday, and Thursday, and days on Wednesday and Friday
due to her International Brotherhood of Electrical Workers (“IBEW”) negotiation
scheduling request. Mr. McDonald expressed concern that another employee Collin
Hartsell, (male approximately age 30), would be flip-flopping because of the rotating
day and night schedule, but expressed no concern for Plaintiff having to do the same
thing.

On December 14, 2017, Joe Zentner, (male age unknown), Plaintiff's union
representative, brought to Plaintiff's attention she was scheduled in Microwave and
Maintenance on December 22, 2017. Plaintiff sent an email to management complaining
about being the only engineer requested to perform studio technician duties outside of the
engineering department. Plaintiff pointed out that she was the only person in the company
required to do two jobs at once, an operator’s job and a maintenance job.

On December 20, 2017, Plaintiff sent an email to Aubrey Bryant, reminding him of her
vacation request for January 1, 2018. Mr. McDonald emailed her back saying she needed
to work because they had a “full schedule”, Plaintiff had been scheduled as “off” on the

schedule submitted to Mr. McDonald on October 30". It was contrary to normal practice

 
26.

27.

28.

29.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 5 of 19

and procedure to revoke a previously approved scheduled day off, as was done in this
instance by Mr. McDonald. Plaintiff put in for this vacation time 10 months in advance
which is far beyond what was required by company policy. In addition, Mr. McDonald
gave Steve Garifo this same requested day off, despite his request being submitted after
the Plaintiff s.

Plaintiff ended up working on January 1, 2018, but this was not the first time she had an
already approved vacation cancelled by management.

On April 3, 2018. Plaintiff and union representative Joe Zentner, male, age unknown met
with Richard Dyer, male, age unknown who was the President of WUSA, to discuss Mr.
McDonald’s treatment of Plaintiff.

Plaintiff in the. presence of Mr. Zentner explained to Mr. Dyer that Mr. McDonald was
treating Plaintiff unfairly because of her gender and age. She noted the company has a
reputation of hostility towards older employees. Plaintiff also provided a letter regarding
this conduct to Mr. Dyer. Mr. Dyer stated he considered the offenses by Mr. McDonald
to be serious, and said he would look into it, but did not ever do anything regarding Mr.
McDonald’s conduct.

On April 5, 2018, Plaintiff met with Amanda Levi, (female age unknown) from WUSA’s
Human Resources and with Department IBEW business manager Ken Brown, (male age
unknown). Plaintiff asked Ms. Levi for her evaluation to be reviewed, which did not
happen and she consequently received no pay raise for the first time in 22 years with the

company.
30.

31,

32.

33.

34,

35,

36.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 6 of 19

Plaintiff informed Ms. Levi at that time that Mr. McDonald had a systematic problem
with women in the office and submitted a list of cight names of women who had been
harassed by Mr. McDonald.

On April 17, 2018, Plaintiff sent a formal letter to Amanda Levi about the mistreatment
of her by Joel McDonald.

On or about April 2018, Plaintiff put in a request for vacation, and Mr. McDonald told
Aubrey Bryant, who at that time was the schedule creator for the maintenance
department, to remove Plaintiffs request for vacation.

On April 27, 2018, Plaintiff was reprimanded for repairing a camera she was told to
repair on her day off. On April 21, 2018, Plaintiff had been asked by Steve Garifo, to
help with a camera that was broken. Although this request was made on her day off
Plaintiff agreed to come to work repair the camera. Mr. Garifo had been told to repair the
camera, yet he was not disciplined for failing to do so.

Concurrently in April of 2018, Plaintiff asked to be assigned to work with David
Donaldson, (male approximately 30), to improve her technical skills. However, Plaintiff
and Mr. Donaldson were assigned different work schedules, and for two weeks they were
not even in the building at the same time.

Plaintiff complained about this inability to train with Mr. Donaldson to Mr. McDonald
and to Ms. Levi from Human Resources, but her schedule was never adjusted, so Plaintiff
never received additional technical training.

On May 7, 2018, Plaintiff met with Amanda Levi and stated to her how uncomfortable

she was in 1-on-1 meetings with Mr. McDonald, and requested to stop them.
37.

38.

39.

40.

41.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 7 of 19

On May 24, 2018, Plaintiff met with Anna Avelar, a co-worker, in Human Resources,
during which she explained she was losing sleep, having anxiety attacks, and felt constant
harassment by Mr. McDonald. She said the stress of the 1-on-1 meetings was making this
worse and she had lost thirty pounds by this time.

Plaintiff was nevertheless forced to continue these meetings with Mr, McDonald and was
the only person in the company that was required to have them, This practice continued
despite her request to only meet with him with a neutral third-party present.

On May 11, 2018, Plaintiff was reprimanded for not having enough lights installed
behind the new newsroom set. In a meeting afterwards, Joel McDonald’s supervisor Rob
Gibson, (male age unknown) threw a piece of paper at Plaintiff and said demeaning
things to her. Plaintiff complained to Mr. Gibson about Mr. McDonald’s behavior
towards her, and Mr. Gibson responded to Plaintiff by stating, “deal with it.”

On May 15, 2018, Plaintiff met with Joe Zentner, Amanda Levi, Joel McDonald, and
Rob Gibson. Mr. Gibson again threw a piece of paper at Plaintiff in this meeting and he
was rushed out of the room by Ms. Levi. Ms. Levi admitted to witnessing Mr. Gibson
throw the paper.

On May 29, 2018, Plaintiff received an email from Mr. McDonald instructing Plaintiff to
not take overtime. This directive came despite Mr. McDonald asking her to come in early
to cover a shift for an employee on vacation about two-weeks earlier. Plaintiff was
reprimanded for working approximately one hour of overtime earlier in May 2018. No
other employees of the maintenance staff were ever questioned or reprimanded for such a

small amount of overtime since, the staff was cut from 12 to 4 people.
42.

43.

44,

45.

46,

47.

48.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 8 of 19

On June 10, 2018, Plaintiff was restricted by Rob Gibson from entering his or Mr.
McDonald’s office despite her need to enter offices to check for leaks and other
maintenance issues,

Another female employee Tamika McDougald, (age unknown) received similar treatment
to Plaintiff by Mr. McDonald. Ms. McDougald asked for additional training and instead
of receiving her training she was removed from the schedule for those two days.

David Donaldson, (male approximately 30-years-old) received training for audio projects
and was given day shifts, despite having less experience and tenure than Plaintiff.
Plaintiff asked to come in to work early for two hours for three days with Mr. Donaldson
for free to receive training, but was denied. Her male co-workers were not denied for
requesting training.

Plaintiff's male colleagues, Collin Hartsell and Logan (last name unknown) were not
ridiculed or spoken to the way Plaintiff was by Mr. McDonald or Mr. Gibson.

Collin Hartsell, who was approximately a 30-year-old male was given the day shifts, and
audio projects that Plaintiff previously worked on.

Due to this the consistent severe and pervasive hostile treatment of Plaintiff by Mr.
McDonald and Mr. Gibson, Plaintiff felt compelled to resign, which she did on or about
February 28, 2019.

That Defendant is vicariously liable for the conduct of its supervisory employees carried
out in the course and scope of their employment. All the acts set forth above by the

supervisory employees were carried out in the course and scope of their employment.

 
49,

50.

51.

32.

53.

54.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 9 of 19

COUNTI
GENDER DISCRIMINATION

(Disparate Treatment)
Title VII of the Civil Rights Act of 1964, as amended

42 U.S.C. §§ 2000e et seq.
Plaintiff hereby restates and incorporates paragraphs | through 48 of this Complaint as
fully set forth herein.
That Plaintiff was qualified and satisfactorily performing her duties as an Engineer for
Defendant.
That Defendant allowed and carried out aforementioned acts of discrimination against
Plaintiff because of her gender.
That there were not any, similarly, situated male employees who were treated in this
manner, and that Plaintiff was persistently treated in a disparate manner in the workplace
by Mr. McDonald.
Plaintiff complained several times to Human Resources regarding the discriminatory
treatment towards her by Mr. McDonald because of her gender, yet nothing was ever
done to address this.
Similarly situated male employees were not treated in the discriminatory manner that
Plaintiff was. Aubrey Bryant a male approximately age 56 was not subjected to similar
terms and conditions of employment by Mr. McDonald in the way Plaintiff was. Collin
Hartsell (Male approximate-age-30), and David Donaldson (Male approximate age-30),
were given more favorable projects and shift assignments, and not subjected to hostile
and belittling treatment by Mr. McDonald. This occurred despite the fact they were not as

experienced or had as much tenure as Plaintiff.
Case 1:19-cv-03604 Document 1 Filed 12/02/19 Page 10 of 19

55. The acts constitute unlawful employment pursuant to Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq.

56. The effect of the unlawful practices complained of above deprived Plaintiff of equal
employment opportunities, and otherwise adversely affected her status as an employce
because of her gender. (female).

57. The unlawful employment practices complained of above were intentional.

58. As a direct and proximate result of the Defendant’s discriminatory actions, Plaintiff has
suffered lost wages and emotional distress, and incurred attorneys’ fees and litigation
costs.

59. ‘The intentional discriminatory actions of Defendant, as alleged above, were done with
malice and/or reckless indifference with willful disregard to Plaintiff's civil and
constitutional rights.

60. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth below.

COUNT I
AGE DISCRIMINATION

(Disparate Treatment)

Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. § 621, ef seq.

61. Plaintiff hereby restates and incorporates paragraphs 1 through 48 of this Complaint as
fully set forth herein.

62. Plaintiff was qualified and satisfactorily performing her duties as an Engineer.

63. Plaintiff was subjected to adverse treatment, including harassment, humiliation, wrongful
cancelling of vacation time, unfavorable shift assignments, and wrongful reprimands.

64. Plaintiff's age was the “but-for” factor as similarly situated younger employees, Collin

Hartsell (Male approximate-age-30), and David Donaldson (Male approximate age-30),

10
65.

66.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 11 of 19

were given more favorable projects and shift assignments. They were also not subjected
to discriminatory and belittling treatment by Mr. McDonald. This occurred despite the
fact they were not as experienced or had as much tenure with WUSA as Plaintiff.

That the intentional discriminatory actions complained of above were done with malice
and/or with reckless indifference to Plaintiff's rights.

As a direct and proximate result of the Defendant’s discriminatory actions, Plaintiff has
suffered lost wages and emotional distress, and incurred attorneys’ fees and litigation

costs.

67. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth below.

68.

69.

70.

71.

72.

COUNT Il
HOSTILE WORK ENVIRONMENT

(Gender)
Title VII of the Civil Rights Act of 1964, as amended

42 U.S.C. §§ 2000¢ et seq.
Plaintiff hereby restates and incorporates paragraphs | through 48 of this Complaint as
fully set forth herein.
That the actions set forth by Mr. McDonald were designed to humiliate, harass, and
intimidate Plaintiff, and this conduct did not occur with any male employees.
That Mr. McDonald engaged in severe and pervasive conduct towards Plaintiff during
her employment tenure with Defendant.
That the severe and pervasive conduct by Defendant towards Plaintiff during her
employment tenure were because of her gender. (female).
That the hostile conduct by Mr. McDonald included, but was not limited to frequent and

baseless reprimands of Plaintiff, assignments to undesirable shifts despite her having

11

 
73.

74.

75.

76.

77.

78.

79,

80.

Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 12 of 19

more experience and tenure, repeated cancellation of approved vacation requests and
schedules, and he would yell and belittle Plaintiff constantly.
Mr. Gibson’s acts of throwing paper at her on more than one occasion during company
meetings as well as yelling at her, also added to the overall hostile work environment that
Plaintiff was forced to endure.
Mr. MeDonald’s and Mr. Gibson’s hostility and harassment caused Plaintiff severe
emotional distress as she had to go to therapy and eventually see a psychiatrist.
Mr, McDonald’s actions were willful, reckless, done with malice as it was known around
the company by a multitude of people that he harassed, mistreated, and was hostile
toward female employees.
That the discriminatory actions, as sct forth above, have caused and will continue to
cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,
humiliation, and mental anguish as well as to incur legal fees and court costs.
That Defendant knew of the conduct of Defendant’s supervisory employees against
Plaintiff and failed to take prompt corrective actions.

Wherefore, Plaintiff demands judgment against Defendant for damages as set forth below.

COUNT IV
HOSTILE WORK ENVIRONMENT

(Age)
Title VII of the Civil Rights Act of 1964, as amended
42 U.S.C. §§ 2000e et seq.
Plaintiff hereby restates and incorporates paragraphs | through 48 of this Complaint as
fully set forth herein.
That the actions set forth by Mr. McDonald were designed to humiliate, harass, and

intimidate Plaintiff, and this conduct did not occur with any employees under 40.

12
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 13 of 19

81. That Mr. McDonald engaged in severe and pervasive conduct towards Plaintiff during her

employment tenure with Defendant.

82. That the severe and pervasive conduct by Defendant towards Plaintiff during her

employment tenure were because of her age.

83. Mr. McDonald’s actions were willful, reckless, done with malice as it was known around
the company by a multitude of people that he mistreated and was hostile towards older
employees.

84. That the discriminatory actions, as set forth above, have caused and will continue to
cause Plaintiff to suffer lost earnings and carning capacity, severe emotional distress,
humiliation and mental anguish as well as to incur legal fees and court costs.

85. That Defendant knew of the conduct of Defendant’s supervisory employees against
Plaintiff and failed to take prompt corrective actions.

86. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth below.

COUNT V
RETALIATION
(Adverse Actions and Protected Activity Deterrents)
Title VII of the Civil Rights Act of 1964, as amended
42 U.S.C. §§ 2000¢ et seq.

87. Plaintiff hereby restates and incorporates paragraphs 1 through 48 of this Complaint as

though fully set forth herein.

88. Plaintiff complained to Amanda Levi from Human Resources and to company President

Richard Dyer in April of 2018, about the harassment and hostile conduct of her supervisor
Joel McDonald. This action constituted a legally protected activity under Title VII.

89. After filing the grievance, the Plaintiff experienced substantially worse treatment from

Joel McDonald and his supervisor Rob Gibson.

13
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 14 of 19

90. After complaining, Plaintiff was reprimanded for things she did not do, she was denied
access to offices she needed to complete the tasks of her job, she was yelled at
persistently, she had additional vacation requests denied or get cancelled without reason,
and even had objects thrown at her on multiple occasions in meetings. These acts by

Defendant constitute an unlawful act of retaliation under Title VII.

91. Defendant’s employees Rob Gibson and Joel McDonald were directly responsible for this

conduct. Defendant did not discipline either of these employees for their conduct despite
Plaintiff's legally protected action.

92. As a direct and proximate result of the Defendant’s retaliatory actions, Plaintiff has
suffered lost wages and benefits, emotional distress, incurred attorney’s fees and litigation

costs,

93. That the intentional retaliatory actions complained of above were done with malice and/or

reckless indifference to Plaintiff's civil rights.
94, The acts of retaliation for complaining of gender discrimination and a hostile workplace
constitute unlawful employment practice pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000¢ et seq.

95. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth below.

COUNT VI
GENDER DISCRIMINATION

(Disparate Treatment)
D.C. Human Rights Act of 1977

D.C. Code §2-1402.11
96. Plaintiff hereby restates and incorporates paragraphs | through 48 of this Complaint as

though fully set forth herein.

14
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 15 of 19

97. That Plaintiff was qualified and satisfactorily performing her duties as an Engineer for
Defendant.

98. That Defendant allowed and carried out aforementioned acts of discrimination against
Plaintiff because of her gender,

99. That there were not any, similarly-situated male employees who were treated in this
manner, and that Plaintiff was persistently harassed in the workplace by Mr. McDonald.

100. Plaintiff complained several times to Human Resources regarding the discriminatory
treatment towards her by Mr. McDonald because of her gender, yet nothing was ever done
to address this,

101. Similarly situated male employees were not treated in the discriminatory manner that
Plaintiff was. Aubrey Bryant was not harassed by Mr. McDonald in the way Plaintiff was.
Collin Hartsell, and David Donaldson were given more favorable projects and shift
assignments, and not subjected to harassment and belittling treatment by Mr. McDonald.
This was despite the fact they were not as experienced or had as much tenure as Plaintiff.

102. The aforementioned acts constitute unlawful practice pursuant to the D.C. Human Rights
Act of 1977, D.C. Code §2-1402.11.

103. The effect of the unlawful practices complained of above deprived Plaintiff of equal
employment opportunities, and otherwise adversely affected her status as an employee
because of her gender. (female).

104. The unlawful employment practices complained of above were intentional.

105. The discriminatory actions, as set forth above, has caused and will continue to cause

Plaintiff to suffer lost earnings and earning capacity, loss of future earnings, damage to

15
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 16 of 19

professional reputation, severe emotional distress, pain and suffering, and humiliation and
mental anguish.

106. The intentional discriminatory actions of Defendant, as alleged above, were done with
malice and/or reckless indifference with willful disregard to Plaintiff's civil and
constitutional rights.

107. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth
below.

COUNT VII
AGE DISCRIMINATION

(Disparate Treatment)
D.C, Human Rights Act of 1977

D.C. Code § 2-1402.11

108. Plaintiff hereby restates and incorporates paragraphs 1 through 48 of this Complaint as
though fully set forth herein.

109, Plaintiff was qualified and satisfactorily performing her duties as an Engineer.

110. Plaintiff was subjected to adverse treatment, including harassment, humiliation, wrongful
cancelling of vacation time, unfavorable shift assignments, and wrongful reprimands,

111, Plaintiff's age was the “but-for” factor as similarly situated younger employees, Collin
Hartsell (Male approximate-age-30), and David Donaldson (Male approximate age-30), were
given more favorable projects and shift assignments, and not subjected to harassment and
belittling treatment by Mr. McDonald. This was despite the fact they were not as experienced or
had as much tenure with WUSA as Plaintiff.

112. That the intentional discriminatory actions complained of above were done with malice

and/or with reckless indifference to Plaintiff's rights.

16

 
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 17 of 19

113, As a direct and proximate result of the Defendant’s discriminatory actions, Plaintiff has
suffered lost wages and emotional distress, and incurred attorneys’ fees and litigation costs.
114. Wherefore, Plaintiff demands judgment against Defendant for damages as set forth

below.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

17

 
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 18 of 19

PRAYER FOR DAMAGES

WHEREFORE, for the forgoing reasons, Plaintiff Danielle Flanagan, demands judgment

against Defendant WUSA TV-9 Tegna Inc., as follows:

a. Compensatory damages in the amount of $500,000.00.

b.

Punitive damages in the amount of $1,000,000.00.

Lost wages to be calculated at trial.

Backpay and interest on same.

Clean personnel record and good professional reference.

Reasonable attorneys’ fees and court costs.

Prejudgment and post judgment interest.

And for such other and further relief as this Honorable Court deems just and

equitable.

18

Respectfully Submitted,

j L

Paul.¥. Bennett, Esq.”

Bar #427358 /

Bennett & Ellison P.C.

2086 Generals Highway, Suite 201
Annapolis, MD. 21401

Phone: (410) 974-6000

Facsimile: (410) 224-4590

Email: pbennett@belawpc.com
Attorney for Plaintiff

 
Case 1:19-cv-03604 Document1 Filed 12/02/19 Page 19 of 19

PRAYER FOR A JURY TRIAL
Danielle Flanagan, Plaintiff, hereby requests a trial by jury in the above

referenced matter for all Counts triable by right thereof.

    
 

Respectfully Submitted

 
  

Bar# 427358
2086 Generals Highway, Suite 201
Annapolis, MD. 21401

Phone: (410) 974-6000

Facsimile: (410) 224-4590

Email: pbennett@belawpc.com
Attorney for Plaintiff

19

 
